Citation Nr: 9935232	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to January 16, 1998, 
for a grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 1998.  A statement of the case was furnished in 
March 1998, and a substantive appeal was received that same 
month.  

In a brief on appeal, received in December 1998, the 
veteran's representative advanced argument to the effect that 
rating decisions in 1986 involved clear and unmistakable 
error.  This matter is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  On January 16, 1998, VA received the veteran's claim of 
entitlement to service connection for hypertension, and 
entitlement to this benefit was subsequently established.  

2.  A claim (either formal or informal) for entitlement to 
service connection for hypertension was not received prior to 
January 16, 1998.  


CONCLUSION OF LAW

Entitlement to an effective date prior to January 16, 1998, 
for a grant of service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation, based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The effective date of disability compensation based on 
presumptive service connection, under 38 C.F.R. §§ 3.307, 
3.309, shall be the date entitlement arose, if a claim is 
received within one year after separation from active duty; 
otherwise, the effective date shall be the date of claim or 
the date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty.  38 C.F.R. § 3.400(b)(ii)(B)(2)(ii) (1999).  

In the veteran's case, he was separated from active service 
on August 12, 1985.  In August 1985, he filed two documents 
(VA Form 21-526, Veteran's Application for Compensation or 
Pension).  On one claim form, for the item "nature of 
sickness, diseases or injuries for which claim is made," he 
stated "see medical board and medical records."  At that time 
the claims file contained a report of a medical evaluation 
board proceeding in May 1985, at which diagnoses included 
status post left temporal craniotomy and bifrontal headaches.  
At the examination for the medical board proceeding, the 
veteran's blood pressure was recorded as 138/71; hypertension 
was not diagnosed.  The Board therefore finds that this 
August 1985 claim for injuries or diseases found by the 
medical evaluation board did not encompass a claim for 
hypertension.  

On the other claim form which the veteran filed in August 
1985, for the item "nature of sickness, diseases or injuries 
for which claim is made," the veteran referred to a brain 
condition and surgery for blows to the head and for headaches 
and dizzy spells.  He made no reference to hypertension.

By regulation, any communication or action indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim, but such claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  In the 
instant case, the veteran did not make an informal claim or a 
formal claim for service connection for hypertension in 
connection with his 1985 claims.  The veteran and his current 
representative have stated that, in 1985, the veteran was 
under the impression that his former representative had 
included hypertension among the conditions for which service 
connection was being sought at that time.  The Board does not 
question the sincerity of the veteran's belief.  However, the 
fact remains that there was no communication or action by the 
veteran or his representative indicating any intent to 
advance a claim based on hypertension.   

A claim of entitlement to service connection for hypertension 
was received by the RO from the veteran's representative on 
January 16, 1998, which is, the Board finds, the correct 
effective date for the grant of service connection for 
hypertension.  The veteran's service medical records were 
negative for a finding or diagnosis of hypertension.  In a 
report of medical history in March 1985, the veteran denied 
having high blood pressure.  After his separation from 
service, during VA hospitalizations in April 1986 and May-
June 1986, hypertension was diagnosed.  The rating decision 
in January 1998 granted service connection for hypertension 
under the provisions of 38 C.F.R. §§ 3.307, 3.309, which 
provide that hypertension shall be presumed to have been 
incurred in service when manifested to a compensable degree 
within one year of separation from service.  

The veteran's representative argues that the diagnoses of 
hypertension during VA hospitalizations in 1986 should 
establish an effective date of the day after the veteran's 
separation from service.  However, the regulation cited by 
the representative, 38 C.F.R. § 3.157, does not support his 
argument.  That regulation provides that, once a formal claim 
for pension or compensation has been allowed, or a formal 
claim for compensation disallowed for the reasons that the 
service-connected disability is not compensable in degree, a 
report of VA hospitalization will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
In the veteran's case, at the time of receipt of the VA 
hospitalization reports in 1986, a formal claim for 
compensation for hypertension had not been allowed, nor had a 
claim for compensation for hypertension been disallowed for 
the reason that the disability was noncompensable.  
Therefore, the provisions of 38 C.F.R. § 3.157 cannot be used 
to render the 1986 hospital report an informal claim for 
hypertension so as to permit assignment of an effective date 
prior to January 16, 1998.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise permit a favorable resolution of the veteran's 
appeal. 


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

